DETAILED ACTION
This action is in response to a printer rush on 9/5/2022.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 21-40 are allowed. No reason for allowance is necessary as the record is clear. See MPEP 1302.14(I).
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for examiner’s amendment was given in an interview with inventors Yin Sheng Zhang & Chunlei Zhang on 8/15/2022.
Amendments to the Claims:
This listing of claims will replace all prior versions and listing of the claims in the application.
Listing of Claims:
	1. - 20. Cancelled.

21. (New) A COMS attire comprising a convertible combination of attire and a backpack with network communication and intelligent sensing features, wherein the attire is changeable between an article of clothing and a backpack; 
the COMS attire further comprises:
a chipset of hubwear that provides communication and sensing features on the attire, wherein the hubwear supports intelligent devices, independent components, auxiliary devices on the attire;
a plurality of intelligent devices including at least one of an interphone, a dedicated scanner, a dedicated sensor, a dedicated radio, an intelligent rear-view system, an intelligent locator, and independent locating chip;
fabrics for carrying hardware, said fabrics including a supporting holder, a backpack strap, an attachable neck bag, pocket and ports;
a corded supporting holder to secure a foldable mini-display screen;
an application that comprises a pre-installed speedy chain button software capable of accessing an application stored;
a personal network account system that provides technical services to users, the personal network account capable of being accessed via scannable attire codes;
wherein identity information of said attire comprises an attire identity code and a hubwear hardware identity authorization credential for communication between members in the preset communication group;
wherein the intelligent hardware on said attire comprises hardware waterproofing, hardware anti-squeeze cushioning, and hardware anti-lost and anti-fall functionality;
wherein said attire comprises hardware anti-lost and anti-fall functionality stored in the conversion process between an article of clothing and a backpack;
wherein said attire is capable of remote data transmission of voice information, text information, image information, physical information, and fragmented data through a dedicated network server;
wherein said attire is capable of short range data transmission of voice transmission, text transmission, image information, physical information, and fragmented data;
a group signaling chain button that is capable of sending contact signals to relatives, friends, and/or emergency personnel in case of an emergency.

22. (New) The convertible combination of attire and backpack recited in  claim 21, wherein the COMS attire comprises a detachable hat, a neck bag, a waistband, and intelligent decorative fabrics;
wherein the COMS attire is composed of a main body of an article of clothing and a matching body of an article of clothing; 
wherein the main body of the article of clothing is equipped with intelligent hardware and software, and a decorative fabric cover equipped with intelligent features; 
wherein the matching body of the article of clothing is not equipped with intelligent hardware and software; 
wherein the main body of article of clothing and the matching body of article of clothing is made into complete attire with a interlayer in the middle; 
wherein the main body of article of clothing worn outward acts as a functional attire, the matching body of article of clothing worn outward acts as an ordinary attire, and both the interlayer of main body and the interlayer of matching body turned from inside out together to form a backpack; 
wherein article of clothing changeable to backpack and back apron;
wherein the backpack is formed by turning the inner layer of interlayer of article of clothing to outer layer of backpack and turning the top of article of clothing to bottom of backpack;
wherein the detachable hat on COMS attire is capable of be used as neck bag and a shoulder bag after it be detached from attire, and is storable in a pocket in the interlayer of COMS attire.

23. (New) The plurality of intelligent devices recited in  claim 21, wherein the intelligent devices are shareable when the attire changes between an article of clothing and a backpack, and wherein the hubware is programmable to support intelligent devices, independent components, and auxiliary devices on COMS attire; 
wherein the independent components of COMS attire comprise intelligent decorative fabrics and special chips; 
wherein the chipset of hubware comes with remote network connectors comprising Wi-Fi, and short-range network connectors comprising Bluetooth;
wherein the components of hubware chipset comprise chips of system data storage, chips of user data storage, chips of application software storage, chips of fragmented data processor, and chips of temporary data processing (RAM);
wherein the hubware chipset has a SIM card slot to make SIM card freely installed, replaced and removed by user; 
wherein the hubware chipset communicates by using a dedicated network account as a credential;
wherein the network account is used to manage information of the hubware chipset and overall COMS attire by the attire owner; 
wherein the hardware identity information of the hubware chipset be a key credential to be used when verifying the dedicated network account; 
wherein the hardware identity information of hubware chipset comprises a serial number and an internal code, the hardware identify information acts as communication verification credentials in network activity of COMS attire.

24. (New) The article of clothing recited in  claim 21, wherein the clothing is capable of being made with a combination of a main-suit and a sub-suit, wherein the sub-suit is a simplified main-suit capable of be detached from the main-suit and used independently; 
wherein the sub-suit of COMS attire is detachably tied on a collar location of the main-suit of the COMS attire with a fastener comprising fabric bolts, slings, buttons and zippers;
wherein the sub-suit shares a plurality of features with the main suit comprising the same identity information of COMS attire, the same application software, and the same network account;
wherein the settings of network account can only be modified through the authentication by the hubware;
wherein the sub-suit of COMS attire selectively equipped devices comprises a dedicated merger phone comprising interphone, dedicated scanner, dedicated sensor, dedicated radio and intelligent rear-view system; 
wherein the sub-suit is selectively equipped with a supporting holder of hubware, a supporting holder of rechargeable batteries comprising solar cells, a supporting holder of keyboard and mini-screen, supporting holders of mini-camera, and backpack strap; 
wherein the sub-suit and main-suit of COMS attire are capable of finding each other via network communication and hoot devices; 
wherein if the sub-suit and main-suit of COMS attire are separated by a short distance, a search button on one of the suits is capable of be pressed to initiate the hoot device on the other suite; 
wherein the network communication in short range is established by pressing the search button comprising Bluetooth.

25. (New) The COMS attire recited in  claim 21, wherein the COMS attire comprises the attribute of a backup and supplementary platform for existing intelligent devices comprising mobile phones; 
wherein the backup attributes of COMS attire comprises the existing mobile phone used as hubware, dedicated mini-screen, dedicated merger phone comprising interphone, dedicated scanner, dedicated sensor and dedicated radio on COMS attire; 
wherein the supplementary attributes of COMS attire comprises a rear-view system on COMS attire used to help existing mobile phones complete function of observing the scene behind  wearer's body; 
wherein the supplementary attributes of COMS attire comprises scannable items comprising scannable codes, images, and physiological and physical information; 
wherein the scannable items attached to COMS attire comprises QR codes that are generated in the dedicated network account.

26. (New) The preset communication group of COMS attire recited in  claim 21, wherein several pieces of COMS attire are capable of being formed into a communication group through the settings in the network account, and hardware identity information of their hubware used by group members to identify each other during group communication; 
wherein the hubware acts as a communication authorization credential on COMS attire divided into a primary hubware and a secondary hubware, wherein primary hubware supports initiator account of communication, wherein secondary hubware supports participant account of communication;
wherein the holder of primary hubware sets up a contact list in an initiator account of communication; 
wherein the initiator account is a network account on a server, wherein the contact list comprises serial numbers of secondary hubwares of COMS attire;
wherein only the secondary hubwares listed in contact list of initiator account are eligible to communicate with the primary hubware, then participant capable of contacting initiator through network; 
wherein, several COMS attire with different hubware form a communication group, wherein a hubware in this communication group may be designated primary hubware, but in another communication group may be designated secondary hubware. 

27. (New) The fragmented data processor recited in  claim 23, wherein when hubware acts as a fragmented data processor on COMS attire, the fragmented data processor and local fragmented data are selectively and separately stored in hubware, and capable of being set to reject other type of data to store in storage chips dedicated to fragmented data; 
wherein the working steps of the fragmented data processor on COMS attire comprise: 
the full data transmitted from mobile devices to COMS attire split into local fragmented data and remote fragmented data, wherein local fragmented data is stored in storage chips of hubware on COMS attire, remote fragmented data is transferred to a remote server for storage by COMS attire;  
wherein the fragmented data destroyed the informative meaning by adding interfering code, disrupting code sorting by processor, and never restored to original full data with only a piece of separate fragmented data; 
wherein the local fragmented data capable of being made into decorative graphics on attire comprising QR code graphics is used for login verification credentials for a particular COMS attire account, and directly used for COMS attire account login verification credentials; 
wherein when local fragmented data 
where in when assembly and restoration succeeds the account login verification succeeds, otherwise, login verification fails.

28. (New) The hubware recited in  claim 23, wherein the system support provided by hubware comprises the system support to COMS attire and the system support to other desktops and laptops; 
wherein the hubware acts as a center chip on COMS attire programmed to provide system support to various mobile intelligent devices, auxiliary devices and independent intelligent components on COMS attire; 
wherein the hubware also provides basic operating system support for desktops and laptops other than COMS attire, in this case, the system data stored in hubware input into the RAM of desktops and laptops to support the operation comprising keyboard, mini-screen, mouse, external storage device and RAM, then the desktop and laptop is dominated by hubware, and its original operating system stops working; 
wherein in hubware dominated desktops and laptop, the operating system is composed of two parts, one part provided by hubware, the other part downloaded from network server, and the network part complementary to the part provided by hubware;  
wherein the network part of operating system is guided and detected by hubware, and downloaded to desktops and laptops as needed; 
wherein the hubware part and the network part of operating system combined into one and run in the RAM of desktops and laptops.

29. (New) The intelligent rear-view system of COMS attire recited in  claim 24, 
wherein the intelligent rear-view system on COMS attire comprising a set of devices to take in and record in the scene behind wearer's body through a rear-view camera equipped on back of COMS attire, wherein the wearer observes the scene behind their body from a mini-screen located at the front of COMS attire;
wherein the rear-view camera is selectively placed on a concealed part of back side of article of clothing and the outer surface of backpack; 
wherein a special corded supporting holder attached rear-view camera is hung on the back side of attire by wearer at will, and the rear-view camera being hidden on back of COMS attire act as the eyes behind wearer; 
wherein an image taken by rear-view camera on back side of COMS attire is capable of being transmitted to mini-screen on front of the COMS attire via a data cord in the fabric decorative cord pipe, and a network connector comprising Bluetooth and Wi-Fi.

30. (New) The speedy chain buttons recited in  claim 21, wherein the speedy chain buttons on said COMS attire comprise the speedy group-signaling chain button and the speedy function-selection chain button; 
wherein the dedicated application software comprising speedy chain button software is downloaded by a wearer from COMS attire network resources and installed in hubware; 
wherein the group-signaling chain button may be used to send contact signals to relatives, friends and police in an emergency, 
when the button is pressed once by wearer, the system sends emergency signals to a group of pre-set members;
wherein sending emergency signals comprises sending a signal to alarm devices in remote home and designated locations via remote connector on COMS attire;
wherein when the SIM card is used to send call signals with group-signaling chain button, the button may be set to automatically dial the phone number to each member of group according to the pre-set order, wherein once the first recipient is contacted, the subsequent signals transmission are automatically stopped; 
wherein the speedy function-selection chain button software helps the wearer to set functionality of the speedy function-selection chain button on COMS attire; 
wherein the hubware of COMS attire is connected to speedy chain buttons by data cords and a short-range network connector comprising Bluetooth, and the speedy chain buttons is connected to intelligent devices, auxiliary devices and independent components on COMS attire by data cords and short-range network connector comprising Bluetooth.

31. (New) The intelligent decorative fabric recited in  claim 21, wherein the intelligent decorative fabric comprises a decorative pocket cover attached on COMS attire‘s main body and its interlayer; 
wherein the decorative pocket cover be used for decorative purposes and for placing intelligent cards comprising intelligent door entry cards and scannable codes;
wherein the scannable codes comprise a QR code, barcode, images, and identification codes for physical and physiological characteristics; 
wherein the functions of intelligent decorative fabric comprise identification, verification and alarm prompts; 
wherein the intelligent decorative fabric comprises scannable and recognizable decorative fabrics, hardware decorative fabrics, and mixed decorative fabrics;
wherein the scannable and recognizable decorative fabrics are without any intelligent hardware, and are printed and added with scannable codes, images, and information recognizable by intelligent sensing devices; 
wherein the mixed decorative fabric is both printed with scannable and recognizable information, and installed with intelligent hardware; 
wherein sensing software comprises software for reads and uploads RFID tags; 
wherein the mini-alarm device is made into an ornament attached to intelligent decorative fabric, when over-distance separation occurs, the intelligent decorative fabric and the alarm unit of mobile device give alarm prompts either unilaterally and/or jointly.

32. (New) The intelligent sensing devices recited in  claim 21, 
wherein the intelligent sensing devices on COMS attire comprises sensitive buttons, sensitive decorative fabrics, sensitive decorative badges and sensitive signs;
wherein the sensitive buttons comprise function activation switches, a function selection switch, a communication connection switch and a power switch; 
wherein the acceptable information by intelligent sensing devices on COMS attire comprises physical information comprising light source, physiological information comprising fingerprints and facial features, and digital information comprising images and identification codes.

33. (New) The merger phone on COMS attire recited in  claim 21, 
wherein the merger phone on COMS attire shares auxiliary devices on attire comprising power supply, speakers, keyboard and network connection configuration; 
when a phone on COMS attire is issuing commands to SIM card, the card executes and rejects according to a standard specification; 
wherein the SIM card serves as information storage partly for COMS attire; 
wherein the merger phone transmission system on COMS attire comprises SIM card data transmission system, remote network transmission system, and interphone system; 
wherein the merger phone comprises a SIM card phone, a communication software phone and an interphone; 
wherein the merger phone on the COMS attire and the existing mobile phone are capable of sharing a SIM card and a phone number with each other.

34. (New) The scannable codes on COMS attire recited in  claim 21, 
wherein each piece of COMS attire includes at least two scannable codes of:
codes used for owner of COMS attire to set up and log in personal network account;
codes comprising QR codes used for other people to obtain the public information comprising contact information from attire owner's account;
wherein the displayed range of content of personal network accounts connected with scannable codes be set and updated by the wearer at any time, the content of the account connected with scannable codes is capable of being selectively set to full display, half display and/or no display; 
wherein, the personal network account of COMS attire comprises confidential data account and a communication account;
wherein the confidential data account and communication account login by method comprising data assembly verification; 
wherein the steps of data assembly verification method comprises:
when the local fragmented data and remote fragmented data successfully assembled on server side, the account login success;
when the local fragmented data and remote fragmented data fails to be assembled on server side, the account login fails; 
wherein each piece of COMS attire has two identity information comprising an attire identity code and a hubware hardware identity information;
wherein the attire identity code is unique in the system of COMS attire and attached to the attire, comprising intelligent decorative fabrics on the attire, and forming an interactive system with network accounts. 

35. (New) The remote control recited in  claim 21, wherein the remote control comprises an active remote control of COMS attire and a passive remote control of COMS attire;
wherein the active remote control comprises speakers controlled by the attire owner, automatic voice devices controlled by the attire owner, alarm device controlled by the attire owner, camera controlled by the attire owner, power switch controlled by the attire owner;
wherein the passive remote control comprises a camera controlled by other users, power switch controlled by other users, alarm device controlled by other users, mini-speaker controlled by other users, eye-catching color flash controlled by other users, keyboard on COMS attire controlled by other users; 
wherein the active remote control comprises a remote control for indoor appliance; 
wherein the indoor appliances controlled by the remote control comprises lighting appliances, door opening and locking appliances, and monitoring appliances and alarm appliances; 
wherein the power switch of COMS attire is connected to different battery packs, wherein the turn-on and turn-off of power switch on COMS attire is capable of be controlled by others from other locations through network.

36. (New) The supporting holder on COMS attire recited in  claim 21, 
wherein supporting holder comprises backpack straps, waistband and a specific holder;
wherein the waistband holds rechargeable batteries, power cords, data cords, wire interfaces and plugs;
wherein the keyboard and buttons, chips and auxiliary devices, and independent components are centralized equipped on supporting holders;
wherein the supporting holder is made of soft and semi-soft plastic, fabric and natural materials, and hollow sheets with built-in cords;
wherein the COMS attire is equipped with single and multiple supporting holders with selectively attached devices comprising mini-screen, keyboard and mini-camera; 
wherein when the multiple supporting holders with the same functionality is equipped on the COMS attire, as long as one of supporting holders with the same functionality is selected by wearer, the functions of other supporting holders are capable of be disabled;
a corded foldable supporting holder used for attaching a mini-screen comprising existing mobile phones; 
wherein the bottom part of a non-folding supporting holder and the decorative pocket cover on the chest of attire are capable of being temporarily bonded together with a binding item comprising magnetic materials, and the top part of the supporting holder is connected to the neckband of the attire with a traction rope to form the shape of a suspension bridge used for placing a mini-screen comprising mobile phones.

37. (New) The backpack converted from an article of clothing recited in  claim 21, wherein the conversion process comprises: 
the inside of the original attire converted into the outer side of backpack;
the intelligent decorative fabric for the backpack originally hidden in attire interlayer converted to outside of backpack; 
the neck bag and collar on up position of original attire converted into the bottom part of the backpack; 
wherein the remote-control rear-view camera comprising night vision camera is equipped on the neck bag converted to the bottom part of the backpack;
when the space between two-layer of the original attire is converted into the inner space of backpack, then, all the intelligent hardware devices and independent components contained in the original attire placed inside backpack, still functioning as the components of intelligent backpack; 
the backpack strap converted into a backpack strap from concealed in attire interlayer and is actually used as a operable supporting holder of intelligent devices; 
the tightening rope at the bottom of the original attire converted into a tightening strap at the top of the entrance of the backpack;
wherein the backpack straps on COMS attire are a main place for mounted intelligent hardware devices and independent components rather than the backpack straps;
wherein the devices and independent components placed on backpack straps comprises a keyboard and a mini-screen;
wherein the backpack straps are equipped with cord pipes, power cords, data cords, and cord jacks; 
wherein the pockets on the backpack straps are used to hold items comprising mobile phones.

38. (New) The neck bag on COMS attire recited in  claim 21, 
wherein the neck bag is capable of being detachably tied on a collar location of the attire with a fastener comprising fabric bolts, slings, buttons and zippers; 
wherein the neck bag tied to the attire may be used as a hat to hang on the back of attire;
wherein the intelligent devices attached to neck bag comprise a mini-camera for the rear-view system; 
wherein the neck bag is made of double-layer fabric, and when the interlayer is empty, the neck bag hangs on the upper part of back of attire
wherein the neck bag connects with devices and independent components of main body of attire through a cord jack and network connectors comprising Bluetooth. 

39. (New) The intelligent locator and independent locator chip recited in  claim 21, 
wherein the intelligent locator and independent locator chip are in a hidden part of COMS attire comprising temporary installation and permanent installation;
wherein the place of temporary installation comprises detachable sub-suit of COMS attire, and detachable intelligent decorative fabric on main-suit of COMS attire; 
wherein the intelligent locator and independent locator chip are together with the detachable sub-suit of COMS attire and detachable intelligent decorative fabric on the main-suit of COMS attire and detachable from COMS attire at any time to ensure the locating function is only used as an emergency tracking tool in special circumstances such as searching of missing children and Alzheimer's patients and thereby preventing abuse of the tracking tool; 
wherein the intelligent locator and independent locator chip are capable of being equipped on both of the main-suit and the sub-suit of COMS attire for locating each other.

40. (New) The mini-alarm device on COMS attire recited in  claim 21, wherein the mini-alarm on COMS attire comprises a remote-activated alarm device and a spot alarm device; 
wherein the remote-activated alarm device is stored in a pocket and an interlayer of COMS attire makes a sharp sound to attract attention of passers-by when the controller at a remote location starts the alarm device on COMS attire through the network; 
wherein the spot alarm is directly activated by the wearer of the COMS attire; 
wherein the use of the COMS attire alarm devices comprise
wherein the process of a warning tweet to prevent the loss of elderly and children comprises: 
a third party remotely controlling the switch on the COMS attire and activating the alarm device through the network, then the alarm of the COMS attire worn by the elderly and children sounds a warning tweet;
wherein when the warning tweet is sounded, the alarm device sends a help signal that appears on mini-screens of pre-set COMS attire group members.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A. KELLER whose telephone number is (571)270-3863. The examiner can normally be reached on Mon - Thurs (7 AM - 5 PM). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A KELLER/
Primary Patent Examiner, Art Unit 2446